Citation Nr: 1822453	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  07-311 37A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The Veteran testified at a June 2010 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

In November 2013, the Board, in pertinent part, denied an initial compensable rating for migraine headaches.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 memorandum decision, the Court vacated the November 2013 decision and remanded the appeal to the Board.  In January 2016, the Board again denied the appeal for a compensable rating for migraine headaches.  The Veteran appealed the January 2016 denial.  In May 2016, the Court remanded the appeal to the Board for action consistent with a Joint Motion for Partial Remand.  

In December 2016, the Board remanded the appeal for additional development, to include a request for outstanding VA and private treatment records, and an updated VA examination.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran has migraines characterized by prostrating attacks occurring, on average, once a month and he has less severe tension headaches occurring one to three times a week. 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent rating for migraine headaches have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 38 C .F.R. § 4.124a, Diagnostic Code 8100 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the RO provided adequate notice to the Veteran addressing his initial claim for service connection and his appeal for an increased rating.  The Veteran's initial rating claim is considered a "downstream" issue from the original grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim. VAOPGCPREC 8-2003.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements and hearing testimony.  During the Board hearing, the undersigned assisted the Veteran in asking questions about the frequency and nature of his headaches.  The Board finds that VA examinations of record adequately address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not, otherwise, identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The Board finds, however, that the severity of the Veteran's migraines and headaches have not changed in severity over the course of the appeal period to warrant a staged rating.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran is in receipt of a 30 percent evaluation for migraines under Diagnostic Code 8100.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A higher 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 50 percent evaluation is the maximum rating available under Diagnostic Code 8100.

An August 2005 private treatment report from Phelps County Regional Medical Center shows that the Veteran reported occasional headaches in the occipital area in conjunction with treatment for cervical spine pain.    

A June 2006 VA examination shows that the Veteran reported headaches beginning in October 2004, described as "pulling" over the back left half of his head, causing  strain on his head.  He denied nausea or vomiting.  

In June 2010 hearing testimony, the Veteran reported having headaches a couple of times a week.  He reported that headaches were sometimes mild, but most of the time were bad, and he reported that he got migraines sometimes.  With migraines, the Veteran reported that took medication, or he would lie down and bear it until it went away.  He reported having bad headaches three times a month.  

A September 2010 VA examination shows that the Veteran reported having headaches two to three times per week, but he reported having more severe headaches once every two weeks which lasted from one to two days.  He denied nausea, vomiting, visual losses, throbbing pain or sharp sensations, and numbness of the face.  He used prescription medications and needed to rest in a dark room to alleviate severe headaches.  

In a June 2016 affidavit, the Veteran reported that he had severe migraine headaches one or twice per week.  He reported that the migraines lasted about two to three hours at least.  Pain was dull and constant, but occasionally shot into the neck and shoulders during severe headaches.  He reported that he had light and sound sensitivity and would need to lie down in a dark room for two to three hours.  He reported that his migraine headaches caused him to take time off of work.  He reported missing two or three days of work while employed as a driver and security guard for Guarda Cash Logistics from March 2013 to August 2014.  He reported that while working at Blue Beacon Truck Wash from February 2007 to December 2009, he missed five or six work days due to his migraines.  He reported being reprimanded for taking last-minute time off for his migraines.  The Veteran reported that his migraines had decreased in frequency since 2014 but still occurred three to four times per month.  He reported that his migraines remained constant though, and reported that he had been to the emergency room approximately four times in the last month or two due to migraines.  While he had a prescription, the reported that the pain was severe enough that he frequently needed to seek immediate medical treatment anyway.  He reported that he was presently working as a corrections officer.  He was on probation for the first year and was not allowed to miss time from work, and thus, forced himself to work through his migraines when one occurred during work hours.  He reported that he completed his probation period and would be applying for FMLA which would allow him to miss work when migraines became too severe.  

Private treatment records, to include treatment records from the St. Joseph Health Center Emergency Department, were obtained on remand and show that the Veteran was seen four times in the emergency department between June 2016 and April 2017.  However, the Veteran was only seen for tension headaches on one occasion in February 2017.  The two emergency from visits in June 2016 and June 2017, and on in April 2017 were all shown to be for complaints of neck and back pain, with no complaints of migraines or headaches shown.  

VA treatment records show that in September 2016, the Veteran reported having occasional headaches when he was evaluated for an MRI of the cervical spine.  
Private treatment records show that during the course of chiropractic treatment in January 2017, the Veteran complained of severe headaches.   

A September 2017 VA examination shows that the Veteran reported having tension headaches one to three times per week.  Headache symptoms including pain in the occipital region, nausea, and sensitivity to light and sound.  Typical headaches lasted less than one day.  The Veteran did have prostrating attacks of headache pain, occurring once every month.  The VA examiner stated that the Veteran did not have very prostrating and prolonged attacks, or migraines or non-migraine pain productive of severe economic inadaptability.  It was noted that aside from migraine headaches, the Veteran had tension headaches occurring one to three times per week.  

The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to describe the frequency of his migraine and tension headaches.  However, based on some inconsistencies in the Veteran's statements as to the severity of his migraines and the nature of his treatment, the Board finds that his reports with regard to the severity of his disability are not entirely credible.  In that regard, in a July 2016 affidavit, the Veteran reported that he had to go to the emergency room approximately "four times in the last month or two due to [his] migraines."  Private treatment records, to include treatment records from the St. Joseph Health Center Emergency Department were obtained on remand and show that the Veteran was seen four times in the emergency department between June 2016 and April 2017.  However, the Veteran was only seen for a diagnosis of tension headaches on one occasion in February 2017.  Emergency room visits in June 2016, June 2017, and April 2017 were all shown to be for complaints of neck and back pain, with no complaints of migraines or headaches shown at the time.  The Board finds that had migraine or other headaches been present during these emergency room visits, the Veteran would have reported them, just as he had reported the presence of tension headaches in February 2017.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011).  Therefore, the Board finds that the Veteran is not entirely credible in his statements offered in his affidavit, and was not credible in reporting emergency treatment for migraines four times over a two month period.  

Similarly, while the Veteran characterized all of his headaches as severe, prolonged migraines in his affidavit, the Board finds that not all of his headaches amounted to the severity of a completely prostrating attack, and such a finding would be inconsistent with the amount of work he reported having to take off for his headaches.  In that regard, the Veteran reported taking two to three days off of work due to migraines from March 2013 to August 2014, and reported taking five to six days off of work for migraines for the period from February 2007 to December 2009.  Thus, it appears that the Veteran missed an average of two days off per year due to his service-connected migraines, and this would be inconsistent with evidence of very frequent completely prostrating and prolonged attacks, productive of severe economic adaptability.  Moreover, the Veteran was reportedly able to work through his migraine headaches during his first year as a correction officer, and while the Board does not doubt that the Veteran had migraines or severe headaches during this time period which he had to work through, the Board finds that it was unlikely that he had very frequent "completely prostrating" and prolonged attacks which he was able to work through for an entire year.  

The Board finds, instead, that the weight of the evidence shows that the Veteran had more frequently occurring tension headaches, one to three times per week, with migraines or severe headaches with characteristic prostrating attacks occurring less frequently.  Therefore, that medical evidence provided during the Veteran's treatment and during VA examinations should be accorded greater probative weight in this case where migraines resulting in prostrating attacks should be differentiated from the Veteran's more frequent tension headaches or migraine headaches which are not characterized by completely prostrating attacks.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  

A September 2017 VA examination shows that the Veteran had prostrating attacks of headache pain, occurring once every month, consistent with the currently assigned 30 percent rating, but he did not have very prostrating and prolonged attacks, or migraines or non-migraine pain productive of severe economic inadaptability consistent with the next higher 50 percent rating.  The Board finds that other evidence of record tends to support this finding.  In June 2010 hearing testimony, the Veteran reported headaches twice a week, some of which were mild, some of which were severe, and some of which were prostrating, i.e. requiring him to lay down until they went away. A September 2010 VA examination shows that the Veteran reported headaches two to three times per week, with more severe headaches once every two weeks.  In September 2016, the Veteran reported having occasional headaches during VA treatment.  

The Board finds that the probative evidence of record shows that the Veteran has been largely consistent in reporting mild to severe headaches occurring one to three times a week, and a September 2017 VA examination identified an average of one headache per month which resulting in prostrating attacks of headache pain.  The Board finds that the Veteran's headache disabilities do not approximate the criteria for a higher 50 percent rating based on migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Again, a September 2017 VA examiner found that the Veteran did not have very prostrating and prolonged attacks, or migraines or non-migraine pain productive of severe economic inadaptability.  The Board finds that the VA examiner's assessment is more probative than the Veteran's lay statements attesting to a greater severity of disability, particularly those provided in the June 2016 affidavit, as the Board has found that the Veteran was not entirely credible in reporting the nature of his treatment and severity of his disability in that statement.  Moreover, the Veteran has described missing an average of two days of work a year due to migraine pain, indicated that he was able to work through his migraine headaches during his first year as a correction officer, and while he was applying for leave to accommodate future migraines, the Board finds that this evidence is not indicative of severe economic inadaptability due to his migraines.  For these reasons, the Board finds that the criteria for a higher 50 percent rating for migraine headaches has not been met or more nearly approximated and the weight of the evidence is against the Veteran's appeal.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.






ORDER

A higher initial rating in excess of 30 percent for migraine headaches is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


